                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 18-20723-CR-ALTONAGA

UNITED STATES OF AMERICA,

       Plaintiff,
vs.

GORY GASPARD,

      Defendant.
______________________________/

                                            ORDER

       THIS CAUSE came before the Court on Magistrate Judge Jonathan Goodman’s Sealed

Report and Recommendations on Counsel’s CJA Voucher Request for Attorney’s Fees and Costs

[ECF No. 90], filed May 3, 2019. The Court sees no likelihood of any party filing objections to

the Report. Being fully advised, it is

       ORDERED AND ADJUDGED that the Report [ECF No. 90] is AFFIRMED, and the

voucher is approved. This Order shall not be filed under seal.

       DONE AND ORDERED in Miami, Florida, this 3rd day of May, 2019.



                                                       _________________________________
                                                       CECILIA M. ALTONAGA
                                                       UNITED STATES DISTRICT JUDGE

cc:    counsel of record
